Memorandum. Defendants’ claim that no probable cause existed for their arrest on the charge of loitering was waived when they pleaded guilty to that charge. However, the court erred when it prohibited defendants from conferring with their attorney during trial, albeit for a limited time. It was also error for the trial court to deny counsel’s request to be removed as counsel for the defendants when it became apparent that he would have to testify at the trial thereby placing his credibility in issue.
Accordingly, the orders appealed from should be reversed, the convictions vacated and a new trial ordered.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Rabin and Stevens concur in memorandum.
Order reversed, etc.